                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9        MARVIN DYKES and MARK HARRIS,                     CASE NO. C17-01549
10                 Plaintiffs,                              ORDER
11          v.

12        BNSF RAILWAY COMPANY,

13                 Defendant/Third-Party Plaintiff,
14
          CANADIAN NATIONAL RAILWAY
15        COMPANY,
16
                   Third-Party Defendant.
17

18
            This matter comes before the Court on Defendant BNSF Railway Company’s (“BNSF”)
19
     motion for summary judgment (Dkt. No. 46). Having thoroughly considered the parties’ briefing
20
     and the relevant record, the Court finds oral argument unnecessary and hereby DENIES the
21
     motion for the reasons explained herein.
22
     I.     BACKGROUND
23
            The following facts are undisputed for the purpose of this motion. In the early morning of
24
     May 14, 2017, Plaintiffs Marvin Dykes and Mark Harris (collectively, “Plaintiffs”) were
25
     working as the conductor and locomotive engineer aboard a BNSF train when it derailed near
26


     ORDER
     C17-01549
     PAGE - 1
 1   Surrey, British Columbia. (Dkt. No. 47-1 at 3, 14.) Plaintiffs had boarded the train the night

 2   before in Everett, Washington and were headed for the Thornton Railyard in British Columbia.

 3   (Id. at 3, 11.) Thornton Yard is owned by Third-Party Defendant Canadian National Railway

 4   Company (“CNR”). (Dkt. No. 47-3 at 8.) BNSF trains go to Thornton Yard to interchange

 5   loaded and empty freight cars with CNR. (Id.)

 6          To access Thornton Yard, BNSF trains must exit their main line and use a side track

 7   known as the Brownsville lead. (Dkt. No. 47-2 at 35.) The Brownsville lead is a 2.5-mile stretch

 8   of track that is owned by CNR, and used by BNSF pursuant to an Interchange Agreement with
 9   Running Rights (“Interchange Agreement”). (Dkt. Nos. 47-2 at 35, 47-3.) The Interchange
10   Agreement allows BNSF to use both the Brownsville lead and Thornton Yard so that it can
11   conduct its interchange operations, while making CNR responsible for managing, maintaining,
12   and repairing the tracks. (Dkt. No. 47-3 at 10.)
13          Shortly after switching onto the Brownsville lead, but before reaching Thornton Yard,
14   Plaintiffs’ train derailed. (Dkt. No. 47-2 at 34–35.) The train derailed because of a broken rail on
15   the Brownsville lead. (Dkt. Nos. 47-1 at 25, 52-2 at 5.) Both BNSF and CNR state that they were
16   unaware of the broken rail prior to the accident. (Dkt. Nos. 47-1 at 24, 47-2 at 36.) Plaintiffs
17   allege that they suffered severe injuries as a result of the derailment. (Dkt. No. 47-3 at 24.)
18          Plaintiffs filed this lawsuit against BNSF for negligence under the Federal Employer’s

19   Liability Act (“FELA”), 45 U.S.C. § 51. 1 (Dkt. No. 1-2.) BNSF subsequently filed a third-party

20   complaint against CNR for indemnity and contribution under the Interchange Agreement’s

21   terms. 2 (See Dkt. No. 39.) BNSF now moves for summary judgment on Plaintiffs’ claims. (Dkt.

22

23          1
             Plaintiffs originally filed separate lawsuits that the Court consolidated into this action.
     (Dkt. No. 9) (ordering Harris v. BNSF, C18-0052-JCC, consolidated into this matter). For
24   administrative purposes, the Court ORDERS Plaintiffs to file a copy of the complaint filed in
25   Mr. Harris’ lawsuit within seven (7) days of this order.
            2
               CNR has filed a motion to dismiss the third-party complaint for lack of personal
26   jurisdiction. (Dkt. No. 43.) The Court will resolve that motion in a separate order.

     ORDER
     C17-01549
     PAGE - 2
 1   No. 46.)

 2   II.    DISCUSSION

 3          A.      Summary Judgment Standard

 4          “The court shall grant summary judgment if the movant shows that there is no genuine

 5   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

 6   Civ. P. 56(a). In making such a determination, the Court must view the facts and justifiable

 7   inferences to be drawn therefrom in the light most favorable to the nonmoving party. Anderson v.

 8   Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). Once a motion for summary judgment is properly
 9   made and supported, the opposing party “must come forward with ‘specific facts showing that
10   there is a genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
11   574, 587 (1986) (quoting Fed. R. Civ. P. 56(e)). Material facts are those that may affect the
12   outcome of the case, and a dispute about a material fact is genuine if there is sufficient evidence
13   for a reasonable jury to return a verdict for the non-moving party. Anderson, 477 U.S. at 248–49.
14   Ultimately, summary judgment is appropriate against a party who “fails to make a showing
15   sufficient to establish the existence of an element essential to that party’s case, and on which that
16   party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).
17          B.      BNSF’s Motion for Summary Judgment
18          BNSF asks the Court to grant summary judgment for two reasons. First, BNSF asserts

19   that it cannot be held liable under FELA because Plaintiffs have not produced evidence that

20   BNSF was directly negligent in causing the train derailment that resulted in their injuries. (Dkt.

21   No. 46 at 5.) Second, BNSF asserts that it cannot be held liable for CNR’s negligence, if any,

22   because CNR was not acting as BNSF’s agent within the meaning of FELA. (Id.) In response,

23   Plaintiffs argue that BNSF can be held liable under FELA for the failure to properly inspect,

24   maintain, and repair the broken rail that caused the derailment. (Dkt. No. 51 at 15.)

25                  1.      FELA Legal Standard

26          Under FELA, “[e]very common carrier by railroad . . . shall be liable in damages to any


     ORDER
     C17-01549
     PAGE - 3
 1   person suffering injury while he is employed by such carrier . . . for such injury or death

 2   resulting in whole or in part from the negligence of any of the officers, agents, or employees of

 3   such carrier.” 45 U.S.C. § 51. The United States Supreme Court has liberally construed FELA to

 4   effectuate its remedial purposes. Consol. Rail Corp. v. Gottshall, 512 U.S. 532, 543 (1994). As a

 5   result, FELA cases require plaintiffs to produce less proof than would be necessary for a

 6   common law negligence claim. Rogers v. Missouri Pac. R. Co., 352 U.S. 500, 506 (1957)

 7   (“Under [FELA] the test of a jury case is simply whether the proofs justify with reason the

 8   conclusion that employer negligence played any part, even the slightest, in producing the injury
 9   or death for which damages are sought.”); Pierce v. S. Pac. Transp. Co., 823 F.2d 1366, 1370
10   (9th Cir. 1987) (FELA’s “relaxed evidentiary standard applies to both negligence and causation
11   determinations.”).
12           Under FELA, railroads owe their employees a nondelegable duty to use reasonable care
13   in furnishing them with a safe place to work. Shenker v. Baltimore & O. R. Co., 374 U.S. 1, 7
14   (1963); Ragsdell v. S. Pac. Transp. Co., 688 F.2d 1281, 1283 (9th Cir. 1982). This continuing
15   duty “extends beyond [a railroad’s] premises and to property which third persons have a primary
16   obligation to maintain.” Carter v. Union R. Co., 438 F.2d 208, 211 (3d Cir. 1971) (collecting
17   cases). Federal courts have applied this nondelegable duty broadly, requiring railroads to
18   “inspect the third party’s property for hazards and to take precautions to protect [their]

19   employee[s] from possible defects.” Id. (holding that railroad had a duty to inspect a third-party’s

20   property because its employees used the property to park their cars before work); see also

21   Shenker, 374 U.S. at 7 (holding that railroad had duty to inspect and make safe railcars owned by

22   third-party because the railroad’s employees unloaded the railcars); Nivens v. St. Louis Sw. Ry.

23   Co., 425 F.2d 114, 120 (5th Cir. 1970) (holding that railroad had duty to inspect and discover

24   defects on tracks it leased from a third-party); Cazad v. Chesapeake & O. Ry. Co., 622 F.2d 72,

25   75 (4th Cir. 1980) (holding that railroad had a duty to inspect the property of a third party for

26   dangerous conditions because it sent its employee onto the property to work).


     ORDER
     C17-01549
     PAGE - 4
 1           In addition to broadly construing the railroads’ nondelegable duty to provide a safe work

 2   place, the Supreme Court has given an “accommodating scope” to the concept of agency liability

 3   under FELA. Sinkler v. Missouri Pac. R. Co., 356 U.S. 326, 331 (1958). A railroad’s agent, for

 4   the purposes of FELA, is one who performs operational activities for the railroad under contract.

 5   Id. In Sinkler, the Court held that “when a railroad employee’s injury is caused in whole or in

 6   part by the fault of others performing, under contract, operational activities of his employer, such

 7   others are agents of the employer within the meaning of s 1 of FELA.” Id. at 331–32 (internal

 8   quotation marks omitted). Following Sinkler, federal courts have found various situations in
 9   which railroads are held liable for a third party’s negligence based on an agency theory. See, e.g,
10   Carter, 438 F.2d at 211 (third party acted as railroad’s agent by providing railroad’s employees
11   with a parking lot through an informal agreement); Nivens, 425 F.2d 114, 120 (third party’s
12   negligent design of railway imputed to railroad who leased tracks on which accident occurred);
13   Payne v. Baltimore & O. R. Co., 309 F.2d 546, 549 (6th Cir. 1962) (“If defendant does delegate
14   and relies upon the services of its agent to carry out its own duty, it may not shift its liability
15   from itself to said agent when an employee seeks to hold it directly liable.”).
16                   2.      BNSF’s FELA Liability

17           With the above legal principles in mind, the Court finds that Plaintiffs have presented

18   sufficient evidence at the summary judgment stage to proceed to trial on two theories of FELA

19   liability—first, that BNSF was negligent in breaching its nondelegable duty to inspect and make

20   safe the tracks on which the derailment occurred, and second that CNR’s alleged negligence can

21   be imputed to BNSF because the former was acting as the latter’s agent pursuant to the

22   Interchange Agreement.

23           It is undisputed that the derailment in this case was caused by a broken rail on the

24   Brownsville lead. (Dkt. Nos. 47-2 at 38, 52-3 at 7, 52-4 at 4.) Plaintiffs have produced evidence

25   that, when viewed in the light most favorable to them, demonstrates that the broken rail could

26   have been detected through an inspection prior to the derailment.


     ORDER
     C17-01549
     PAGE - 5
 1           Photographs of the broken rail section taken shortly after the derailment show multiple

 2   surface defects, such as wearing, discoloration, and shelling. (Dkt. No. 52-3 at 9, 52-4 at 15.) The

 3   photographs also indicate that there were various track conditions, such as defective crossties and

 4   missing and loose fasteners, at the location of the broken rail. (Dkt. Nos. 52-3 at 10, 52-4 at 15.)

 5   BNSF’s own investigative report into the derailment showed that the broken rail had a “detail

 6   fracture” that originated at or near the surface of the rail head, that had progressed through

 7   “approximately 70% of the head width,” and that was visible in pictures taken after the

 8   derailment. (Dkt. No. 52-4 at 13–17.) That report also noted that the “crosstie closest to the rail
 9   fracture was degraded before the final fracture, allowing the rail to flex excessively, leading to
10   the final rail failure.” 3 (Id. at 18.)
11           In his report, Plaintiffs’ industry expert notes that an ultrasonic testing report conducted

12   by CNR 15 months prior to the derailment showed rail defects marked in the location of the

13   broken rail. (Dkt. No. 52-3 at 10.) The report also notes that CNR had inspected the Brownsville

14   lead five days prior to the derailment, but had provided no work reports showing that the

15   previously identified rail defects had been repaired. (Id.) Plaintiffs’ expert opined that CNR

16   failed to “use reasonable and customary care, skill and diligence in the construction, operation,

17   maintenance, repair and renewal,” of the tracks where the derailment occurred. (Id. at 22.) The

18   expert concluded that BNSF had failed to comply with several of its own rules and instructions

19   for inspecting and preventing defective rail conditions. (Id. at 22–23.)

20                    a.       BNSF’s Negligence

21           Under FELA, BNSF had a non-delegable duty to ensure that the Brownsville lead was a

22   safe place for Plaintiffs to work. See Shenker, 374 U.S. at 7. That included the duty to inspect the

23           3
               Although CNR indicated in a closeout report of the derailment that it would “[r]eview
24   RFD tapes to determine if defect was missed on last test,” and that “[r]ail section will be sent to
     lab for further analysis,” CNR neither sent the rail for further analysis, nor preserved the broken
25   rail as evidence. (Dkt. Nos. 47-2 at 57, 52-4 at 16.) BNSF asserts that it does not know where the
     broken rail is, and Plaintiffs indicate that they will seek an adverse inference instruction at trial.
26   (See Dkt. Nos. 51 at 3, 52-2 at 5.)

     ORDER
     C17-01549
     PAGE - 6
 1   tracks to ensure that they were free of hazardous conditions or defects. See Carter, 438 F.2d at

 2   211. It is undisputed that BNSF did not inspect the Brownsville lead prior to the derailment, but

 3   instead relied on CNR, under the terms of the Interchange Agreement, to inspect and maintain

 4   the tracks. (See Dkt. Nos. 46 at 7, 47-3 at 10.) But BNSF cannot, as a matter of law, insulate

 5   itself from FELA liability by delegating its duty to ensure a safe workplace to CNR. See Nivens,

 6   425 F.2d at 120 (holding that a third-party’s failure to maintain tracks in accordance with its

 7   lease with a railroad would not defeat plaintiff’s FELA claim against railroad resulting from

 8   unsafe tracks).
 9          BNSF’s arguments to the contrary are unavailing. First, BNSF argues that Plaintiffs have
10   not put forth any evidence showing that it was negligent because none of the parties can “say
11   with certainty when, why, or how the rail broke.” (Dkt. No. 46 at 6.) How the rail broke raises a
12   separate question about whether an inspection conducted prior to the derailment would have led
13   to discovery and repair of the broken rail. As described above, Plaintiffs have put forth sufficient
14   evidence to allow a reasonable jury to find that neither BNSF nor CNR exercised reasonable care
15   in inspecting the Brownsville lead prior to the derailment.
16          BNSF also asserts that there is no evidence that it should have known about a defect or
17   break in the rail prior to the derailment. (Id. at 7.) However, since a jury could conclude from the
18   evidence that CNR should have been on notice of the broken rail, then BNSF could similarly be

19   found to have constructive notice of the defect. See Security Ins. Co. v. Johnson, 276 F.2d 182

20   (10th Cir. 1960) (holding that constructive notice is sufficient to prove negligence in FELA

21   case). Moreover, BNSF cannot absolve itself from FELA liability by arguing that it could not

22   have discovered the broken rail because CNR was exclusively responsible for maintaining the

23   Brownsville lead. The Supreme Court rejected that exact argument in a case where it held that a

24   railroad was liable for its employee’s injuries caused by a third-party’s defective railcar despite

25   the fact that it would have been essentially impossible for the railroad to discover the relevant

26   defect. Shenker, 374 U.S. at 10. The Court held that the railroad’s lack of control or supervision


     ORDER
     C17-01549
     PAGE - 7
 1   over the defective railcar did not provide “an exception to the employer's duty to provide a safe

 2   place to work,” and that the railroad could have protected itself “by refusing to permit its

 3   employees to service the car.” Id.

 4           The Court again emphasizes that the degree of proof necessary to take a FELA claim to a

 5   jury is significantly less than a normal negligence claim. See Pierce, 823 F.2d at 1370 (“A jury’s

 6   right to pass upon the questions of fault and causation in FELA actions must be viewed liberally;

 7   the jury’s power to engage in inferences is significantly broader than in common law negligence

 8   actions.”). Whether BNSF exercised reasonable care in ensuring that the Brownsville lead was
 9   safe, such that it met its non-delegable duty to provide Plaintiffs with a safe workplace, is a
10   question for the jury. 4
11                   b.         Agency Theory

12           Plaintiffs can separately argue at trial that CNR’s negligence in failing to adequately

13   inspect and repair the Brownsville lead can be imputed to BNSF because CNR was acting as its

14   agent. BNSF and CNR entered into the Interchange Agreement because “it was desirable and

15   beneficial for each of the parties [] to deliver and receive interchange traffic” in the Thornton

16   Yard. (Dkt. No. 47-3 at 8.) As part of the Interchange Agreement, CNR allowed BNSF to

17   operate its trains along the Brownsville lead in order to access Thornton Yard, “for the sole

18   purpose of delivery and receipt of interchange traffic.” (Id. at 9.) The Interchange Agreement

19   also placed “[t]he construction, maintenance, repair and renewal of the [Brownsville lead]” under

20   the exclusive direction and control of CNR. (Id. at 10.)

21           The Court concludes that by allowing BNSF to use the Brownsville lead pursuant to the

22   Interchange Agreement, CNR was performing operational activities for BNSF such that it was

23   the railroad’s agent under FELA. CNR not only allowed BNSF to use the Brownsville lead, but

24   also performed inspections and maintenance of the tracks where the derailment occurred. (See

25
             4
              The Court’s ruling on summary judgment does not preclude BNSF from raising this
26   issue again during trial.

     ORDER
     C17-01549
     PAGE - 8
 1   Dkt. No. 47-3 at 10.) Such operational tasks go to the very core of BNSF’s business—indeed,

 2   BNSF would not have been able to conduct its interchange operations in British Columbia

 3   without the use of the Brownsville lead. (Dkt. No. 46 at 4, 47-3 at 1.) By entering into the

 4   Interchange Agreement, BNSF effectively outsourced these essential operational tasks to CNR,

 5   which it would otherwise have had to perform itself. Therefore, if CNR acted negligently in

 6   inspecting or maintaining the tracks where the derailment occurred, its negligence can be

 7   imputed to BNSF. 5 This strikes the Court as the exact type of scenario where courts have found

 8   an agency relationship under FELA. See Sinkler, 356 U.S. at 331 (finding that third-party
 9   switching operator was an agent because it played a part in railroad’s “total enterprise”); Nivens,
10   425 F.2d at 120 (upholding trial court’s agency instruction, which stated that railroad would be
11   liable for third-party’s negligent design of railway because the tracks were used “for [the
12   railroad’s] benefit and in furtherance of its operational activities”) (internal quotation marks
13   omitted); Carter, 438 F.2d at 211 (holding that an agency relationship existed when a third party
14   provided railroad employees with a parking lot to use before and after work).
15          BNSF argues that CNR could not have been its agent based on the United States Supreme
16   Court’s decision in Ward v. Atl. Coast Line R. Co., 362 U.S. 396 (1960). The plaintiff in Ward
17   was a railroad worker, who was injured while performing maintenance on a siding track that was
18   connected to the defendant railroad’s main line but that was owned and used by a turpentine

19   company. 362 U.S. at 396–97. The turpentine company hired and paid the plaintiff to perform

20   the maintenance on its tracks during his day off from working at the railroad company. Id. After

21   being injured, the plaintiff sued the railroad company under FELA, arguing that in maintaining

22   the siding track, the turpentine company acted as the railroad’s agent. Id.

23          The Supreme Court rejected the plaintiff’s agency theory, holding that the turpentine

24   company was not the railroad’s agent because in maintaining the siding track the plaintiff was

25
            5
            As the Court has detailed above, Plaintiffs have made a sufficient showing at summary
26   judgment of CNR’s negligence. See supra Part II.B.2.

     ORDER
     C17-01549
     PAGE - 9
 1   not “engaged in furthering the operational activities [of the railroad].” Id. The Supreme Court

 2   emphasized that the railroad did not own the siding track, did not direct the plaintiff to maintain

 3   the track, and that the track was maintained for the sole benefit of the turpentine company. Id. at

 4   398. The Supreme Court concluded that the case did not present “a situation, as in Sinkler, in

 5   which the railroad engaged an independent contractor to perform operational activities to carry

 6   out the franchise.” Id.

 7          The facts in Ward bear little resemblance to the present case. Plaintiffs were working for

 8   BNSF, not CNR, when the derailment occurred on the Brownsville lead. BNSF entered into the
 9   Interchange Agreement with CNR so that it could use the Brownsville lead and Thornton Yard to
10   conduct its operations in British Columbia. The Interchange Agreement also relieved BNSF from
11   having to inspect, maintain, and repair the tracks that it used to conduct its operations. The
12   operative facts in Ward were that the defendant railroad neither ordered its employee to maintain
13   the turpentine company’s siding track nor stood to benefit from the track’s repair. This case
14   presents the opposite situation—Plaintiffs were operating their train on the Brownsville lead at
15   the direction of BNSF and for the railroad’s clear benefit. BNSF’s narrow reading of Ward is at
16   odds with Congress’s intent that FELA be liberally applied. 6 See Sinkler, 356 U.S. at 330–31
17   (“Plainly an accommodating scope must be given to the word ‘agents' to give vitality to the

18   standard governing the liability of carriers to their workers injured on the job.”)

19
            6
20             Nor is the Court persuaded by BNSF’s policy argument that if it could be held liable for
     CNR’s negligence, then it could potentially be held liable whenever and wherever one of its
21   employees is injured as a result of a third party’s negligence. (Dkt. No. 54 at 4–5.) First, FELA
     imposes broad liability on railroads that is “an avowed departure from the rules of the common
22   law,” and which obligates railroads “to bear the burden of all injuries befalling those engaged in
23   the enterprise arising out of the fault of any other member engaged in the common endeavor.”
     Sinkler, 356 U.S. at 330. This case does not involve some attenuated instance of third-party
24   negligence—it involves a train derailment allegedly caused by insufficient inspection and
     maintenance of railways. Second, the Court cannot help but observe that the Interchange
25   Agreement’s indemnification provisions appear to be an attempt to protect BNSF from the exact
     type of broad liability which it argues FELA does not impose. (Dkt. No. 47-3 at 14.) Indeed,
26   BNSF has filed a third-party complaint against CNR for that very reason. (Dkt. No. 39.)

     ORDER
     C17-01549
     PAGE - 10
 1   III.   CONCLUSION

 2          For the foregoing reasons, Defendant BNSF’s motion for summary judgment (Dkt. No.

 3   46) is DENIED.

 4          DATED this 20th day of December 2018.




                                                     A
 5

 6

 7
                                                     John C. Coughenour
 8                                                   UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C17-01549
     PAGE - 11
